DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments in Pre-Appeal
The prosecution is re-opened based on decision of Pre-Appeal (filed on 18 May 2022) on 17 June 2022. The Office Action is Non-Final.
Claims 1-14 are now pending in this application.

                                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022, 04 February 2022 and 15 September 2022 have been considered by the examiner.

Drawings
The drawings (filed on 27 February 2014) are objected to because small letters/labels in Figures 1, 2, 4A, 4B, 5, 6 and 7 are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fliam et al. (US Patent Pub. No. US 20130204961, hereinafter Fliam) in view of Crowe et al. (US Patent Pub. No.: US 20120198075, hereinafter Crowe), and further in view of Acharya et al. (US Patent No.: US 9582603, hereinafter Acharya).
For claim 1, Fliam discloses a method for ontological evaluation and filtering of digital content to provide the content to a client device connected to a local network at extremely fast data rates without at least some of the delays and latency associated with conventional internet downloads comprising:
receiving, in a local network appliance that forms part of a computer network, a user request for content wherein the local network appliance is located geographically proximate to the user (Fliam: paragraph [0001], “…The CDNs typically employ a multi-tiered hierarchy of computer servers, with edge cache servers that serve requests for content from client devices, intermediate or mid-tier cache servers that serve requests from edge cache servers and other mid-tier cache servers, and an origin server that originally stores and supplies the content…” paragraph [0006], “…a hierarchy of storage and processing devices, such as a CDN, that implements a popularity-based distribution hierarchy where content is cached and served based on its popularity. Content need not be replicated across the different vertical tiers of the CDN but may be stored in a particular tier (e.g., a popularity tier) based on its popularity. In some instances, this may significantly decrease the storage required because each content item is only stored once, according to its popularity, as opposed to being stored in multiple places. As a result, a request for content may be routed directly to any individual tier of the CDN where content matching the request is located and need not require that content go through an edge server of the CDN.” Paragraph [0035], “…receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be…geographic proximity…For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.” Fig. 3A, Fig. 3B)
WHERE “a local network appliance that forms part of a computer network” is broadly interpreted as “edge cache servers” as in “multi-tiered hierarchy of computer servers,” also see Fig. 3A,
WHERE “a user request for content” is broadly interpreted as “requests for content from client devices”
WHERE “receiving, in a local network appliance that forms part of a computer network, a user request for content wherein the local network appliance is located geographically proximate to the user” is broadly interpreted as “Proximity may be…geographic proximity…For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer…”),
creating mined user request data by evaluating, in one or more computers within the computer network, metadata associated with the user request and directed to user-requested content available from at least an original content server (Fliam: paragraph [0007], “…a computing device may determine popularity data for a content item stored in a caching device, such as a cache server. The content item may be, for example, a media content item, such as a video, available for on-demand access by a user device, such as a set top box, television, computer, or mobile phone. The popularity data may be, for example, a popularity ranking value determined by comparing a popularity value of the content item to the respective popularity values of other content items in the CDN's content library. For example, the computing device may determine that the most popular content item in the content library has a popularity ranking value of 1, while the 29th most popular content item in the content library has a popularity ranking value of 29. The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item, in which more recent requests or streams are weighted more heavily than older requests or streams” paragraph [0008], “…At a later time, the computing device may determine that a change in the popularity data of the content item has occurred. For example, the content item's popularity ranking value may have increased or decreased over time…” Paragraph [0035], “…receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be…geographic proximity…For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.”
WHERE “mined user request data” is broadly interpreted as “The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item…”),
evaluating, in one or more computers within the computer network, metadata associated with a response to the user request and determining, in one or more computers within the computer network, if the user-requested content is already available on a central processing cloud or on a local network appliance (Fliam: paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.” Paragraph [0044], “Content router 404 may redirect a device to request a content item from a particular caching device or tier of caching devices…content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430…based on where the content item should be served from. In another example, content router 404 or caching devices 400, 401a-b, 402a-c may dynamically redirect a device to a different tier of caching devices if the popularity of a content item changes while it is being downloaded by the device. Dynamic redirection of a request to a caching device in a different tier will be discussed further with reference to FIGS. 5A-5B and FIGS. 6A-6B.” paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.”
WHERE “metadata associated with a response to the user request” is broadly interpreted as “Edge cache server 302 may determine that it does not possess content item…Mid-tier cache server 301 may also determine that it does not possess content item 350…”),
if the response is received from an external source in the central processing cloud, deriving metadata representative of the response and storing such metadata in computer memory, storing, in one or more computers within the computer network, aggregated metadata comprising mined user request data and derived response metadata of a group of anonymous users (Fliam: paragraph [0007], “…a computing device may determine popularity data for a content item stored in a caching device, such as a cache server. The content item may be, for example, a media content item, such as a video, available for on-demand access by a user device, such as a set top box, television, computer, or mobile phone. The popularity data may be, for example, a popularity ranking value determined by comparing a popularity value of the content item to the respective popularity values of other content items in the CDN's content library. For example, the computing device may determine that the most popular content item in the content library has a popularity ranking value of 1, while the 29th most popular content item in the content library has a popularity ranking value of 29. The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item, in which more recent requests or streams are weighted more heavily than older requests or streams” Paragraph [0044], “Content router 404 may redirect a device to request a content item from a particular caching device or tier of caching devices…content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430…based on where the content item should be served from. In another example, content router 404 or caching devices 400, 401a-b, 402a-c may dynamically redirect a device to a different tier of caching devices if the popularity of a content item changes while it is being downloaded by the device. Dynamic redirection of a request to a caching device in a different tier will be discussed further with reference to FIGS. 5A-5B and FIGS. 6A-6B.” paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.”
Paragraph [0063], “…content router 404 may initially route all requests for content items from devices 403a-d to cool caching device 400 in tier 410. As time progresses and request history 405 grows larger, central analysis system 406 may determine that some of the initially unpopular content items may have become modestly popular or popular based on their respective popularity increasing relative to other content items. Central analysis system 406 may move the modestly popular content items to medium caching devices 401a-b in tier 420 and the popular content items to hot caching devices 402a-c in tier 430. Content router 404 may then redirect subsequent requests for the content items to the hot, medium, or cool caching device where the content item is stored. In some embodiments, popularity values may also be initialized by other sources, such as box office popularity, viewership data for television shows, social media trending data, or any other suitable information from other asset distribution services.”
WHERE “aggregated metadata comprising mined user request data and derived response metadata of a group of anonymous users” is broadly interpreted as “…The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item…” and “dynamically redirect a device to a different tier of caching devices if the popularity of a content item changes”),
filtering and evaluating the aggregated metadata by a processing cluster using predictive algorithms to develop anonymous ontological relevancies among user-requested content for formation of content channels comprising content that is likely to be desired for download by one or more of a group of users (Fliam: paragraph [0007], “…a computing device may determine popularity data for a content item stored in a caching device, such as a cache server. The content item may be, for example, a media content item, such as a video, available for on-demand access by a user device, such as a set top box, television, computer, or mobile phone. The popularity data may be, for example, a popularity ranking value determined by comparing a popularity value of the content item to the respective popularity values of other content items in the CDN's content library. For example, the computing device may determine that the most popular content item in the content library has a popularity ranking value of 1, while the 29th most popular content item in the content library has a popularity ranking value of 29. The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item, in which more recent requests or streams are weighted more heavily than older requests or streams” paragraph [0008], “…At a later time, the computing device may determine that a change in the popularity data of the content item has occurred. For example, the content item's popularity ranking value may have increased or decreased over time…” paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers…edge cache server 302…mid-tier cache server 301…,” Paragraph [0044], “Content router 404 may redirect a device to request a content item from a particular caching device or tier of caching devices…content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430…based on where the content item should be served from. In another example, content router 404 or caching devices 400, 401a-b, 402a-c may dynamically redirect a device to a different tier of caching devices if the popularity of a content item changes while it is being downloaded by the device. Dynamic redirection of a request to a caching device in a different tier will be discussed further with reference to FIGS. 5A-5B and FIGS. 6A-6B.” 
paragraphs [0047]-[0048], “Central analysis system 406 may determine a respective popularity value for each content item in the CDN's content library using any suitable technique. For example, central analysis system 406 may determine a popularity value p for a content item based on its request history as shown in Equation 1: p = N t ( 1 ) ##EQU00001##
[0048] where N represents the number of requests for the content item in a given period of time t. In one variation, N may represent the number of streams of the content item transmitted from the CDN's caching devices to various devices in a given period of time t.”
paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.”
Paragraph [0063], “…content router 404 may initially route all requests for content items from devices 403a-d to cool caching device 400 in tier 410. As time progresses and request history 405 grows larger, central analysis system 406 may determine that some of the initially unpopular content items may have become modestly popular or popular based on their respective popularity increasing relative to other content items. Central analysis system 406 may move the modestly popular content items to medium caching devices 401a-b in tier 420 and the popular content items to hot caching devices 402a-c in tier 430. Content router 404 may then redirect subsequent requests for the content items to the hot, medium, or cool caching device where the content item is stored. In some embodiments, popularity values may also be initialized by other sources, such as box office popularity, viewership data for television shows, social media trending data, or any other suitable information from other asset distribution services.”
WHERE “predictive algorithms” is broadly interpreted as “popularity,” e.g. “popularity ranking value may have increased or decreased over time”),
associating one or more of the content channels with the local network appliance based at least in part on the aggregated metadata and previous filtering and evaluating steps, storing on the local network appliance, as a result of the associating step, content comprising at least part of at least one of the content channels (Fliam: paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers…edge cache server 302…mid-tier cache server 301…,” paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.”
Paragraph [0063], “…content router 404 may initially route all requests for content items from devices 403a-d to cool caching device 400 in tier 410. As time progresses and request history 405 grows larger, central analysis system 406 may determine that some of the initially unpopular content items may have become modestly popular or popular based on their respective popularity increasing relative to other content items. Central analysis system 406 may move the modestly popular content items to medium caching devices 401a-b in tier 420 and the popular content items to hot caching devices 402a-c in tier 430. Content router 404 may then redirect subsequent requests for the content items to the hot, medium, or cool caching device where the content item is stored. In some embodiments, popularity values may also be initialized by other sources, such as box office popularity, viewership data for television shows, social media trending data, or any other suitable information from other asset distribution services.”
WHERE “the content channels” is broadly interpreted as “the popular content item” as in “move…the popular content items to hot caching devices 402a-c” (i.e. “content channels” is broadly interpreted as cached “popular content item” which is stored on “hot caching devices 402a-c” (e.g. “edge cache server”)), and
delivering to geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to one or more of the group of users with reduced latency (Fliam: paragraph [0001], “…The CDNs typically employ a multi-tiered hierarchy of computer servers, with edge cache servers that serve requests for content from client devices, intermediate or mid-tier cache servers that serve requests from edge cache servers and other mid-tier cache servers, and an origin server that originally stores and supplies the content…” paragraph [0006], “…a hierarchy of storage and processing devices, such as a CDN, that implements a popularity-based distribution hierarchy where content is cached and served based on its popularity. Content need not be replicated across the different vertical tiers of the CDN but may be stored in a particular tier (e.g., a popularity tier) based on its popularity. In some instances, this may significantly decrease the storage required because each content item is only stored once, according to its popularity, as opposed to being stored in multiple places. As a result, a request for content may be routed directly to any individual tier of the CDN where content matching the request is located and need not require that content go through an edge server of the CDN.” Paragraph [0035], “…receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be…geographic proximity…For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.” Fig. 3A, Fig. 3B).
However, Fliam does not explicitly disclose “predictive algorithms” and “delivering to user devices” as in “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to one or more of the group of users with reduced latency.”
Crowe discloses “predictive algorithms” (Crowe: paragraph [0051], “Continuing with the example embodiment above, the in home cache sends a request (e.g., per a configured time and frequency) to a network based pro-active content loading application (e.g., predictive content engine 312). The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home. This request is preferably implemented using standard HTTP based protocols, although other protocols may be used as well. In turn, the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
However, Fliam and Crowe do not explicitly disclose “delivering to user devices” as in “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to one or more of the group of users with reduced latency.”
Acharya discloses “delivering to user devices” as in “delivering to user devices geographically proximate to the associated local network appliance at least a portion of the content channels stored as local content on the associated local network appliance to thereby provide that content to one or more of the group of users with reduced latency” (Acharya: Column 1, line 50-column 2, line 8, “…storing additional data in such a persistent data storage cache local to a client computing system in at least some embodiments, such as to preload one or more data groups to the persistent data storage cache of the client computing system before those data groups are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client computing system)…”
Column 9, lines 1-40, “…With respect to types of storage local to a client computing system that may be used to provide a persistent data storage cache or otherwise to store preloaded data, a first example of a local storage mechanism type for a client computing system includes at least a portion of a local non-volatile storage device for the client computing system (e.g., a storage device that is attached to or otherwise part of the client computing system), such as a portion of the local storage device…”
 column 13, lines 35-55, “…the edge server device A may be selected for use with respect to the client system 100 in various manners, including by the preload manager system 140 in a manner specific to the client system 100. For example, the preload manager system 140 may use information about a current and/or predicted location of the client system 100, and select the edge server device A based at least in part on a location of the edge server device A being proximate to that current and/or predicted location of the client system 100 (e.g., being the closest edge server device to that current and/or predicted client system location). In other embodiments and situations, a particular edge server device may instead be selected using other factors, whether instead of or in addition to a current and/or predicted location of the client system, such as network bandwidth that is currently available or predicted to be available between an edge server device and the client system, a particular computing load that is currently present or predicted to be present on the edge server device, a particular computing load that is currently present or predicted to be present on the client system, etc…”
column 16, lines 55-61, “…particular data groups may be selected and preloaded on multiple related client computing systems at a single time…”
 column 18, lines 24-51, “…(52) If it is instead determined in block 465 that the selected storage target is not the persistent cache local to the client system, the routine instead determines in block 465 if the selected target is one or more edge server devices. If so, the routine continues to block 480 to select one or more particular edge server devices to use based at least in part on their proximity to the client system…If it is instead determined in block 465 that the selected target is not one or more edge server devices, the routine continues instead to block 490 to store information about the selected data groups for the client system for later use. As one example, in some embodiments the routine 400 may perform preload determinations for multiple different client systems, and then initiate a bulk load of particular selected data groups for multiple client systems to one or more particular edge server devices that are selected for use with those client systems …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “Managing Preloading Of Data On Client Systems” as taught by Acharya, because it would provide Fliam’s method with the enhanced capability of “…to preload various data for a Web browser program executing on a client computing system, such as by using a persistent data storage cache for the Web browser program that is provided using one or more local storage devices of the client computing system …” (Acharya: column 1, lines 39-46) in order to “Additional data may be stored in such a persistent data storage cache by preloading those data groups before they are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client computing system). Particular data groups to preload may be selected in various manners, including to provide a specified type of minimum functionality to a client computing system based on the preloaded data groups” (Acharya: Abstract) and “…particular data groups may be selected and preloaded on multiple related client computing systems at a single time…” (Acharya: column 16, lines 55-61).
For claim 2, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the step of evaluating metadata associated with the user request comprises at least one of processing content metrics and processing server identifiable information (Fliam: paragraph [0007], “…a computing device may determine popularity data for a content item stored in a caching device, such as a cache server. The content item may be, for example, a media content item, such as a video, available for on-demand access by a user device, such as a set top box, television, computer, or mobile phone. The popularity data may be, for example, a popularity ranking value determined by comparing a popularity value of the content item to the respective popularity values of other content items in the CDN's content library. For example, the computing device may determine that the most popular content item in the content library has a popularity ranking value of 1, while the 29th most popular content item in the content library has a popularity ranking value of 29. The popularity values may be based on, for example, the number of received requests (or transmitted streams) for the content item, in which more recent requests or streams are weighted more heavily than older requests or streams” 
paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.” 
Paragraph [0044], “Content router 404 may redirect a device to request a content item from a particular caching device or tier of caching devices…content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430…based on where the content item should be served from…” 
paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.”
WHERE “the user request” is broadly interpreted as “client device 303 may initially request content item 350”
WHERE “at least one of processing content metrics and processing server identifiable information” is broadly interpreted as “The popularity values may be based on…the number of received requests (or transmitted streams) for the content item,” “determine popularity data for a content item stored in a caching device” or “redirect it to one of hot caching devices 402a-c in tier 430…based on where the content item should be served from”).
For claim 3, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the aggregated metadata associated back to the local network appliance that received the user request includes at least demographic information (Fliam: paragraph [0046], “Central analysis system 406 may store or have access to request history 405 for use in determining popularity information”)
Crowe also disclose the method of claim 1 wherein the aggregated metadata associated back to the local network appliance that received the user request includes at least demographic information (Crowe: paragraph [0062], “In an example embodiment, an in home cache (e.g., shared cache 320a, 320b, 320c) has the capability of collecting and storing usage data for the client devices that are requesting content from within the community or common network infrastructure to which it is connected. For example, this data could be a record of actual content played on in home devices, information describing other internet usage occurring in the home, GPS information that provides physical location data, demographic or user preference data entered by users in the home through an interface provided by the software on the in home cache, etc”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
For claim 4, Fliam, Crowe and Acharya disclose the method of claim 3 wherein the demographic information comprises historical data (Fliam: paragraph [0046], “Central analysis system 406 may store or have access to request history 405 for use in determining popularity information”).
Crowe also disclose the method of claim 3 wherein the demographic information comprises historical data (Crowe: paragraph [0043], “…proxies 208, 210 can be pre-populated and/or periodically/intermittently populated (via push and/or pull) with a list or mapping of specific domains that are determined to be popular, desirable, strategic, etc. by one or more content providers, CDNs, third party entities, etc., or any combination thereof (or organically by the proxies themselves using, for example, historic/cached data, histograms of traffic patterns, etc.)…” paragraph [0050], “…a shared cache can receive popularity information from its CDN (or one or more content providers, third party entities, etc.) and/or derive its own organic popularity data (e.g., using historical data such as histograms of traffic patterns, etc.) in furtherance of preemptively downloading and storing content that has not yet been (or has been infrequently) requested from the shared cache--depending on the popularity algorithms and policies being employed and enforced.” paragraph [0062], “In an example embodiment, an in home cache (e.g., shared cache 320a, 320b, 320c) has the capability of collecting and storing usage data for the client devices that are requesting content from within the community or common network infrastructure to which it is connected. For example, this data could be a record of actual content played on in home devices, information describing other internet usage occurring in the home, GPS information that provides physical location data, demographic or user preference data entered by users in the home through an interface provided by the software on the in home cache, etc” where “historical data” is broadly interpreted as “usage data” (e.g. usage data is referring to the data that have been used in the past)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
	For claim 5, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the filtering step further comprises the step of determining whether to include newly-requested content (Fliam: paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.”).
	However, Fliam does not explicitly disclose in a particular content channel
	Crowe discloses in a particular content channel (Crowe: paragraph [0039], “…if the request…meets certain "deep cache" criteria and/or thresholds. Exemplary deep cache criteria and/or thresholds can be based on content-based characteristics such as popularity, size, type, genre, creation date, etc., and/or client-based characteristics such as client device type, connection type/speed, storage capacity/availability, etc., and/or any other distinguishing factor or characteristic (e.g., on a hostname basis for DNS requests). If, however, a resource does not meet such criteria or thresholds, then the client engages in normal DNS resolution and is served the requested resource from either a CDN cache 120 or an origin server.” 
Paragraph [0070], “…a first set of shared caches in a community are designated for storing…a first type of content…while a second set of shared caches are designated for storing…a second type of content…As such, the first set of shared caches could be assigned a first common address so that requests for a first type of content would be redirected (or resolved) to only the first set, while the second set of shared caches could be assigned a second common address so that requests for a second type of content would be redirected (or resolved) to only the second set, and so on”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
For claim 6, Fliam, Crowe and Acharya disclose the method of 5 wherein the determining step comprises ascertaining relevance of the newly-requested content with the particular content channel (Crowe: paragraph [0039], “…if the request…meets certain "deep cache" criteria and/or thresholds. Exemplary deep cache criteria and/or thresholds can be based on content-based characteristics such as popularity, size, type, genre, creation date, etc., and/or client-based characteristics such as client device type, connection type/speed, storage capacity/availability, etc., and/or any other distinguishing factor or characteristic (e.g., on a hostname basis for DNS requests). If, however, a resource does not meet such criteria or thresholds, then the client engages in normal DNS resolution and is served the requested resource from either a CDN cache 120 or an origin server.” 
Paragraph [0070], “…a first set of shared caches in a community are designated for storing…a first type of content…while a second set of shared caches are designated for storing…a second type of content…As such, the first set of shared caches could be assigned a first common address so that requests for a first type of content would be redirected (or resolved) to only the first set, while the second set of shared caches could be assigned a second common address so that requests for a second type of content would be redirected (or resolved) to only the second set, and so on”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
For claim 7, Fliam, Crowe and Acharya disclose the method of claim 6 wherein relevance is determined at least in part based on at least one of geographical relevance, socio-economic relevance, ISP vertical relevance, media type, and publisher (Fliam: paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.” 
Paragraph [0044], “Content router 404 may redirect a device to request a content item from a particular caching device or tier of caching devices…content router 404 may receive a request for a content item from device 403a, access content index 407 to determine where the content item should be served from, and transmit an HTTP 302 redirect instruction to device 403a to redirect it to one of hot caching devices 402a-c in tier 430…based on where the content item should be served from. In another example, content router 404 or caching devices 400, 401a-b, 402a-c may dynamically redirect a device to a different tier of caching devices if the popularity of a content item changes while it is being downloaded by the device. Dynamic redirection of a request to a caching device in a different tier will be discussed further with reference to FIGS. 5A-5B and FIGS. 6A-6B.” paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.”)
Crowe also discloses the method of claim 6 wherein relevance is determined at least in part based on at least one of geographical relevance, socio-economic relevance, ISP vertical relevance, media type, and publisher (Crowe: paragraph [0036], “…FIG. 2 represents an example of a deep cache infrastructure whereby deep caches 202, 204 and 206 are deployed outside of access networks at a relatively close proximity to the access networks' end-users/subscribers. Likewise, the network environment 300 in FIG. 3 represents an example of a deep cache infrastructure whereby deep caches (e.g., 320a, 320b, 320c) are deployed outside of access networks at a relatively close proximity to the access networks' end-users/subscribers…” paragraph [0039], “…if the request…meets certain "deep cache" criteria and/or thresholds. Exemplary deep cache criteria and/or thresholds can be based on content-based characteristics such as popularity, size, type, genre…”
Paragraph [0041], “…content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the domain name resolver can immediately resolve the request for content to a shared cache directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device” 
Paragraph [0070], “…a first set of shared caches in a community are designated for storing…a first type of content…while a second set of shared caches are designated for storing…a second type of content…As such, the first set of shared caches could be assigned a first common address so that requests for a first type of content would be redirected (or resolved) to only the first set, while the second set of shared caches could be assigned a second common address so that requests for a second type of content would be redirected (or resolved) to only the second set, and so on”
Paragraph [0083], “…the suitability of the flex cache for delivering the content may be based on factors such as, for example, whether the flex cache already has a copy (or at least a portion) of the requested content, the proximity of the flex cache to the client/UE (physically…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
For claim 8, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the local network appliance and the user are both located in a multi-dwelling unit (Fliam: paragraphs [0022]-[0023], “…Network 100 may use a series of interconnected communication links 101 (e.g., coaxial cables, optical fibers, wireless links, etc.) to connect premises such as homes 102 or other user environments to local office 103…” paragraph [0035], “Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be, for example, network proximity, geographic proximity, or a combination of the two. For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.”).  
Crowe also discloses the method of claim 1 wherein the local network appliance and the user are both located in a multi-dwelling unit (Crowe: paragraph [0036], “For example, the client-side (or subscriber-side) of the access network can include cache devices that are topologically, physically, and/or logically closer to clients than an access network's Internet connection points.”
Paragraph [0043], “…content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the proxy can redirect requests for content (e.g., via an HTTP redirect) to one or more shared caches directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device…” paragraph [0085], “FIG. 9 additionally shows an on-air cache 910 in communication with a flex cache 750 associated with an RNC 725. According to an example embodiment, the on-air cache 910 serves as a sort of hotspot for UEs 735 (e.g., Wi-Fi at airports, stadiums, malls, hotels, office buildings, etc.), wherein the on-air cache 910 can cache and serve various content in accordance with techniques described herein.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
Acharya also discloses the method of claim 1 wherein the local network appliance and the user are both located in a multi-dwelling unit (Acharya: column 5, lines 7-47, “…particular data groups to preload for a client computing system may be stored on one or more devices proximate to the client system…A proximate device may be near to a client system in one or more manners, such as in a geographic proximity sense (e.g., to be near the client system in the physical world, such as to be located in the same room, building, multi-block area, city, zip code, state, country, etc.), and/or in a network proximity sense (e.g., to be near the client system within one or more networks, such as to be on the same network or sub-network; to be within a defined measure of network distance, such as based on one or more of inter-communication latency, inter-communication transit time, number of inter-communication hops; etc.). In addition, a proximate device may have various forms, such as a network storage device or a storage network, a portable storage device that is located at or near the client system to enable attachment or other connection, a proxy device for the client system, an edge server device for a content delivery network, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “Managing Preloading Of Data On Client Systems” as taught by Acharya, because it would provide Fliam’s method with the enhanced capability of “…to preload various data for a Web browser program executing on a client computing system, such as by using a persistent data storage cache for the Web browser program that is provided using one or more local storage devices of the client computing system …” (Acharya: column 1, lines 39-46) in order to “Additional data may be stored in such a persistent data storage cache by preloading those data groups before they are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client computing system). Particular data groups to preload may be selected in various manners, including to provide a specified type of minimum functionality to a client computing system based on the preloaded data groups” (Acharya: Abstract) and “…particular data groups may be selected and preloaded on multiple related client computing systems at a single time…” (Acharya: column 16, lines 55-61).
For claim 9, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the local network appliance and a device by which the user sends the user request are connected by a high speed local network (Fliam: paragraph [0022], “Network 100 may use a series of interconnected communication links 101 (e.g., coaxial cables, optical fibers, wireless links, etc.) to connect premises such as homes 102 or other user environments to local office 103.” paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.”).  
Crowe also discloses the method of claim 1 wherein the local network appliance and a device by which the user sends the user request are connected by a high speed local network (Crowe: paragraph [0036], “For example, the client-side (or subscriber-side) of the access network can include cache devices that are topologically, physically, and/or logically closer to clients than an access network's Internet connection points.”
Paragraph [0043], “…content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the proxy can redirect requests for content (e.g., via an HTTP redirect) to one or more shared caches directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device…” Paragraph [0076], “It should be noted that the wireless networks…for example, 3G UMTS/HSDPA/HSUPA networks (Universal Mobile Telecommunications System/High-Speed Downlink Packet Access/High-Speed Uplink Packet Access)…”
paragraph [0085], “FIG. 9 additionally shows an on-air cache 910 in communication with a flex cache 750 associated with an RNC 725. According to an example embodiment, the on-air cache 910 serves as a sort of hotspot for UEs 735 (e.g., Wi-Fi at airports, stadiums, malls, hotels, office buildings, etc.), wherein the on-air cache 910 can cache and serve various content in accordance with techniques described herein.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
Acharya also discloses the method of claim 1 wherein the local network appliance and a device by which the user sends the user request are connected by a local network (Acharya: column 5, lines 7-47, “…particular data groups to preload for a client computing system may be stored on one or more devices proximate to the client system…A proximate device may be near to a client system in one or more manners, such as in a geographic proximity sense (e.g., to be near the client system in the physical world, such as to be located in the same room, building, multi-block area, city, zip code, state, country, etc.), and/or in a network proximity sense (e.g., to be near the client system within one or more networks, such as to be on the same network or sub-network; to be within a defined measure of network distance, such as based on one or more of inter-communication latency, inter-communication transit time, number of inter-communication hops; etc.). In addition, a proximate device may have various forms, such as a network storage device or a storage network, a portable storage device that is located at or near the client system to enable attachment or other connection, a proxy device for the client system, an edge server device for a content delivery network, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “Managing Preloading Of Data On Client Systems” as taught by Acharya, because it would provide Fliam’s method with the enhanced capability of “…to preload various data for a Web browser program executing on a client computing system, such as by using a persistent data storage cache for the Web browser program that is provided using one or more local storage devices of the client computing system …” (Acharya: column 1, lines 39-46) in order to “Additional data may be stored in such a persistent data storage cache by preloading those data groups before they are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client computing system). Particular data groups to preload may be selected in various manners, including to provide a specified type of minimum functionality to a client computing system based on the preloaded data groups” (Acharya: Abstract) and “…particular data groups may be selected and preloaded on multiple related client computing systems at a single time…” (Acharya: column 16, lines 55-61).
For claim 10, Fliam, Crowe and Acharya disclose the method of claim 8 wherein the multi-dwelling unit is one of a group comprising an apartment building, an office building, and a dormitory (Fliam: paragraph [0022], “Network 100 may use a series of interconnected communication links 101 (e.g., coaxial cables, optical fibers, wireless links, etc.) to connect premises such as homes 102 or other user environments to local office 103.” 
paragraph [0027], “Homes 102 may include a single family home, an apartment, an outdoor restaurant, an office suite, or any other suitable indoor environment and extend to an outdoor environment. Example home 102a may include an interface 120, which may include device 110, for communicating on communication links 101 with local office 103, one or more external networks 109, or both. For example, device 110 may be a coaxial cable modem (for coaxial cable links 101), a broadband modem (for DSL links 101), a fiber interface node (for fiber-optic links 101), or any other suitable device or combination of devices. In certain implementations, device 110 may be a part of, or communicatively coupled to, gateway interface device 111. Gateway 111 may be, for example, a wireless router, a set-top box, a computer server, or any other suitable computing device or combination.”
paragraph [0035], “Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be, for example, network proximity, geographic proximity, or a combination of the two. For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.”
paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.”).  
Crowe also discloses the method of claim 8 wherein the multi-dwelling unit is one of a group comprising an apartment building, an office building, and a dormitory (Crowe: paragraph [0036], “For example, the client-side (or subscriber-side) of the access network can include cache devices that are topologically, physically, and/or logically closer to clients than an access network's Internet connection points.”
Paragraph [0043], “…content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the proxy can redirect requests for content (e.g., via an HTTP redirect) to one or more shared caches directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device…” 
paragraph [0085], “FIG. 9 additionally shows an on-air cache 910 in communication with a flex cache 750 associated with an RNC 725. According to an example embodiment, the on-air cache 910 serves as a sort of hotspot for UEs 735 (e.g., Wi-Fi at airports, stadiums, malls, hotels, office buildings, etc.), wherein the on-air cache 910 can cache and serve various content in accordance with techniques described herein.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
Acharya also discloses the method of claim 8 wherein the multi-dwelling unit is one of a group comprising an apartment building, an office building, and a dormitory (Acharya: column 5, lines 7-47, “…particular data groups to preload for a client computing system may be stored on one or more devices proximate to the client system…A proximate device may be near to a client system in one or more manners, such as in a geographic proximity sense (e.g., to be near the client system in the physical world, such as to be located in the same room, building, multi-block area, city, zip code, state, country, etc.), and/or in a network proximity sense (e.g., to be near the client system within one or more networks, such as to be on the same network or sub-network; to be within a defined measure of network distance, such as based on one or more of inter-communication latency, inter-communication transit time, number of inter-communication hops; etc.). In addition, a proximate device may have various forms, such as a network storage device or a storage network, a portable storage device that is located at or near the client system to enable attachment or other connection, a proxy device for the client system, an edge server device for a content delivery network, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “Managing Preloading Of Data On Client Systems” as taught by Acharya, because it would provide Fliam’s method with the enhanced capability of “…to preload various data for a Web browser program executing on a client computing system, such as by using a persistent data storage cache for the Web browser program that is provided using one or more local storage devices of the client computing system …” (Acharya: column 1, lines 39-46) in order to “Additional data may be stored in such a persistent data storage cache by preloading those data groups before they are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client computing system). Particular data groups to preload may be selected in various manners, including to provide a specified type of minimum functionality to a client computing system based on the preloaded data groups” (Acharya: Abstract) and “…particular data groups may be selected and preloaded on multiple related client computing systems at a single time…” (Acharya: column 16, lines 55-61).
For claim 11, Fliam, Crowe and Acharya disclose the method of claim 1 further comprising the step of downloading to the local network appliance content comprising at least part of at least one content channel (Fliam: paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.”
paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.” 
Paragraph [0063], “…content router 404 may initially route all requests for content items from devices 403a-d to cool caching device 400 in tier 410. As time progresses and request history 405 grows larger, central analysis system 406 may determine that some of the initially unpopular content items may have become modestly popular or popular based on their respective popularity increasing relative to other content items. Central analysis system 406 may move the modestly popular content items to medium caching devices 401a-b in tier 420 and the popular content items to hot caching devices 402a-c in tier 430. Content router 404 may then redirect subsequent requests for the content items to the hot, medium, or cool caching device where the content item is stored. In some embodiments, popularity values may also be initialized by other sources, such as box office popularity, viewership data for television shows, social media trending data, or any other suitable information from other asset distribution services.”).  
For claim 12, Fliam, Crowe and Acharya disclose the method of claim 10 wherein developing ontological relevancies comprises at least in part trend data aggregated across a plurality of multi-dwelling units (Fliam: paragraph [0027], “Homes 102 may include a single family home, an apartment, an outdoor restaurant, an office suite, or any other suitable indoor environment and extend to an outdoor environment. Example home 102a may include an interface 120, which may include device 110, for communicating on communication links 101 with local office 103, one or more external networks 109, or both. For example, device 110 may be a coaxial cable modem (for coaxial cable links 101), a broadband modem (for DSL links 101), a fiber interface node (for fiber-optic links 101), or any other suitable device or combination of devices. In certain implementations, device 110 may be a part of, or communicatively coupled to, gateway interface device 111. Gateway 111 may be, for example, a wireless router, a set-top box, a computer server, or any other suitable computing device or combination.”
paragraph [0036], “As illustrated in FIG. 3B, the hierarchy of caching servers may be used to assist with the distribution of media content by servicing requests for that content on behalf of the content's source. For example, client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301. Mid-tier cache server 301 may also determine that it does not possess content item 350 and request it from origin server 300. Origin server 300, which serves as the source for content item 350, may receive the request and transmit content item 350 to mid-tier cache server 301, which may in turn transmit content item 350 to edge cache server 302. Edge cache server 302 may then transmit content item 350 to client device 303.”
paragraph [0057], “In some aspects, popularity may be a first-pass selection filter for determining where to store particular content items. For example, once central analysis system 406 determines that a content item is a popular content item, it may filter a list of eligible hot caching devices based on the ability of each hot caching device to serve the requested content item, the proximity between one or more devices and the hot caching device, and the relative load of the hot caching device. For example, the threshold values discussed above may be dynamic threshold values based on the number and sizes of the content items in the content library and the number and sizes of the caching devices in the CDN. Dynamic thresholds will be discussed further with reference to FIG. 7.” 
Paragraph [0063], “…content router 404 may initially route all requests for content items from devices 403a-d to cool caching device 400 in tier 410. As time progresses and request history 405 grows larger, central analysis system 406 may determine that some of the initially unpopular content items may have become modestly popular or popular based on their respective popularity increasing relative to other content items. Central analysis system 406 may move the modestly popular content items to medium caching devices 401a-b in tier 420 and the popular content items to hot caching devices 402a-c in tier 430. Content router 404 may then redirect subsequent requests for the content items to the hot, medium, or cool caching device where the content item is stored. In some embodiments, popularity values may also be initialized by other sources, such as box office popularity, viewership data for television shows, social media trending data, or any other suitable information from other asset distribution services.”).  
Crowe also discloses the method of claim 10 wherein developing ontological relevancies comprises at least in part trend data aggregated across a plurality of multi-dwelling units (Crowe: paragraph [0010], “The example method comprises steps for, in response to determining that a given resource meets certain popularity criteria and is not stored on the local caching device, determining whether the given resource is stored on at least one other local caching device in the community.” paragraph [0036], “For example, the client-side (or subscriber-side) of the access network can include cache devices that are topologically, physically, and/or logically closer to clients than an access network's Internet connection points.”
Paragraph [0043], “…content associated with popular (or desirable, strategic, etc.) domains can be preemptively loaded (i.e., pre-fetched) into one or more shared caches so that the proxy can redirect requests for content (e.g., via an HTTP redirect) to one or more shared caches directly connected (or indirectly connected, but in close proximity, that is, on the client-side of an access network) to the requesting end-user device…” 
paragraph [0085], “FIG. 9 additionally shows an on-air cache 910 in communication with a flex cache 750 associated with an RNC 725. According to an example embodiment, the on-air cache 910 serves as a sort of hotspot for UEs 735 (e.g., Wi-Fi at airports, stadiums, malls, hotels, office buildings, etc.), wherein the on-air cache 910 can cache and serve various content in accordance with techniques described herein.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “CONTENT DELIVERY NETWORK WITH DEEP CACHING INFRASTRUCTURE” as taught by Crowe, because it would provide Fliam’s method with the enhanced capability of “…The request to the predictive content engine 312 contains the usage and other data collected by the in home cache that would be useful in predicting content that may be requested by the end users in the home…the predictive content engine 312 analyzes the data sent from the in home cache and responds with a list of content that it believes the end-users at home may want to watch at a future date. The in home cache then processes the list of content provided by the predictive content engine 312 and uses a proactive loading algorithm to determine which content in the list, if any, should be loaded. For instance, the in home cache may have a configured set of times or network performance characteristics that specify an appropriate time for proactively loading the content…” (Crowe: paragraph [0051]).
Acharya also discloses the method of claim 10 wherein developing ontological relevancies comprises at least in part trend data aggregated across a plurality of multi-dwelling units (Acharya: column 5, lines 7-47, “…particular data groups to preload for a client computing system may be stored on one or more devices proximate to the client system…A proximate device may be near to a client system in one or more manners, such as in a geographic proximity sense (e.g., to be near the client system in the physical world, such as to be located in the same room, building, multi-block area, city, zip code, state, country, etc.), and/or in a network proximity sense (e.g., to be near the client system within one or more networks, such as to be on the same network or sub-network; to be within a defined measure of network distance, such as based on one or more of inter-communication latency, inter-communication transit time, number of inter-communication hops; etc.). In addition, a proximate device may have various forms, such as a network storage device or a storage network, a portable storage device that is located at or near the client system to enable attachment or other connection, a proxy device for the client system, an edge server device for a content delivery network, etc.” column 17, lines 35-41, “…such as for data groups corresponding to one or more particular Web pages that are commonly used; with respect to audio/video files, one or more of the most popular or commonly accessed files; etc…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CONTENT DISTRIBUTION NETWORK SUPPORTING POPULARITY-BASED CACHING” as taught by Fliam by implementing “Managing Preloading Of Data On Client Systems” as taught by Acharya, because it would provide Fliam’s method with the enhanced capability of “…to preload various data for a Web browser program executing on a client computing system, such as by using a persistent data storage cache for the Web browser program that is provided using one or more local storage devices of the client computing system …” (Acharya: column 1, lines 39-46) in order to “Additional data may be stored in such a persistent data storage cache by preloading those data groups before they are requested by the client computing system (e.g., based on interactions of a user of the client computing system with an executing program on the client computing system). Particular data groups to preload may be selected in various manners, including to provide a specified type of minimum functionality to a client computing system based on the preloaded data groups” (Acharya: Abstract) and “…particular data groups may be selected and preloaded on multiple related client computing systems at a single time…” (Acharya: column 16, lines 55-61).
For claim 13, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the local network appliance comprises a plurality of network appliances (Fliam: paragraph [0001], “…The CDNs typically employ a multi-tiered hierarchy of computer servers, with edge cache servers that serve requests for content from client devices, intermediate or mid-tier cache servers that serve requests from edge cache servers and other mid-tier cache servers, and an origin server that originally stores and supplies the content…” Paragraph [0035], “…receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be…geographic proximity…For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.” Fig. 3A, Fig. 3B
WHERE “a plurality of network appliances” is broadly interpreted as “edge cache servers” and “edge cache servers 302a-c”).  
For claim 14, Fliam, Crowe and Acharya disclose the method of claim 1 wherein the local network appliance further comprises a delivery node (Fliam: paragraph [0001], “…The CDNs typically employ a multi-tiered hierarchy of computer servers, with edge cache servers that serve requests for content from client devices, intermediate or mid-tier cache servers that serve requests from edge cache servers and other mid-tier cache servers, and an origin server that originally stores and supplies the content…” Paragraph [0035], “…receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 may select the edge cache server based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server. Proximity may be…geographic proximity…For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310.” paragraph [0036], “…Edge cache server 302 may then transmit content item 350 to client device 303.” Fig. 3A, Fig. 3B
WHERE “delivery” is broadly interpreted as “transmit content item 350 to client device”
WHERE “a delivery node” is broadly interpreted as “Edge cache server 302”).  
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169